Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-2, 4-8, 11, and 13-14 as claims 1-10.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: one of the closest prior art pertinent to the claimed invention teaches using a Sum-of-Quantized-Absolute-Differences. Moreover, it teaches a method of coding a digital image includes subdividing the image into image blocks formed by a plurality of pixels, and processing each image block of the image, by determining a skip-mode prediction block in respect of the current image block being processed, calculating a difference between the image block being processed and the skip-mode prediction block, and comparing the calculated difference to a predetermined threshold. The calculation of the difference between the current image block being processed and the skip-mode prediction block includes: calculating a plurality of pixel-by-pixel differences between a pixel of the current image block and a corresponding pixel of the skip-mode prediction image block; associating a respective quantized value with each pixel-by-pixel difference; and cumulating the quantized values.
However, none of these prior arts and references teaches “distinguishing the unit region from other unit regions in accordance with a comparison between a threshold and the total data quantity of the unit region and another comparison between the threshold and total data quantity of the other unit regions, determining a compression rate of each of the unit regions according to the foresaid comparison results; setting a predefined period within a time period of the video film; and compressing the unit regions of a part of the image frames within the video film during the predefined period via the compression rate; wherein the video film is captured during the time period, and the predefined period is a specific range within the time period or a specific circle within the time period.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a reference pertinent to the claimed invention:
Kovacevic et al. (US 2015/0350666 A1): Methods, apparatus, systems and articles of manufacture to perform block-based static region detection for video processing are disclosed. Disclosed example video processing methods include segmenting pixels in a first frame of a video sequence into a first plurality of pixel blocks. Such example methods can also include processing the first plurality of pixel blocks and a second plurality of pixel blocks corresponding to a prior second frame of the video sequence to create, based on a first criterion, a map identifying one or more static pixel blocks in the first plurality of pixel blocks. Such example methods can further include identifying, based on the map, a static region in the first frame of the video sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664